AO 450 (GAS Rev 10/03)Judgment in a Civil Case

 

United States District Court
Southern District of Georgia

JOHN LAWAR_REN WILLIAMS,
Plaintiff,
JUDGMENT IN A CIVIL CASE
V. CASE NUMBER; 6118-cv-84
OFFICER MENDEZ,
Defendant.

m Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

m Decision by Coul‘t.This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED
That in accordance with this Coult's Oi'der dated March l, 2019 adopting the U.S. Magistrate

Judge's Repoit and Recommendation as the opinion of this Court, this case is dismissed without

prejudice The Court denies Plaintiff in forma pauperis status on appel. This case stands closed.

Approved by:

 

Mal‘ch 7, 2019

 

 

Date

 

 

GAS Rev 1011/03

